Subsequently, upon an application for a rehearing, the following additional opinion was filed: Per Curiam : The prayer of the petition fox rehearing having been granted, we have again given this case full consideration, and are unable to reach a conclusion different from that arrived at in the opinion filed March 31, 1891, and the same is therefore re-adopted as the opinion of the court, and judgment affirming the judgment of the Appellate Court entered accordingly. Judgment affirmed. Mr. Justice Magruder, dissenting.